In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated February 28, 2000, which denied their motion pursuant to CPLR 510 (3) to change the venue of the action from the Supreme Court, Kings County, to the Supreme Court, Queens County.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion to change the venue of the action pursuant to CPLR 510 (3) *368(see, Miszko v Leeds & Morelli, 269 AD2d 372; Schlegel v Aetna Cas. & Sur. Co., 258 AD2d 576; Mallory v Long Is. R. R., 245 AD2d 493). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.